This is an Allowance for serial number 17/175654. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2022.
This application is in condition for allowance except for the presence of claims 17-20 directed to invention non-elected without traverse.  Accordingly, claims 17-20 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
claim 5, line 2, “a” before “said lower cage” has been deleted.

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose an elongate low strut; an elongate pivot strut; a clamp assembly; said pivot strut pivotably coupled to said low strut and lockable at variable pivot positions utilizing said clamp assembly; said holder assembly comprising a planar upper rod holder spaced from a lower rod holder; said upper rod holder comprising a substantially obround upper rod collar having an obround shaped central aperture; said upper rod holder comprising a plurality of upper cages extending outward from said upper rod collar; said lower rod holder comprising a substantially obround lower rod collar having an obround shaped central aperture; said lower rod holder comprising a plurality of lower cages extending outward from said lower rod collar; wherein said pivot strut extends through and is fixed within said central aperture of said upper rod collar and said lower rod collar; whereas said upper rod holder and said lower rod holder are spaced along and orientated perpendicular to said pivot strut and including all of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631